Owen, J.
It appears from the affidavit upon which discovery is based that the plaintiff makes exclusive disposition and’sale of its products through agents appointed by it in various localities throughout the country; that its agents acquire no title to the sewing machines, and that they are authorized to dispose of them only at prices and upon terms fixed by the plaintiff; that notwithstanding this fact, the defendant maintains a place of business in Milwaukee in which he displays the literature, signs, emblems, and insignia of the plaintiff, and keeps on hand a stock of new Singer sewing machines, — all of which enables him to give the public the impression that he is the authorized and duly constituted agent of the plaintiff; that by virtue of the method adopted by the plaintiff for the distribution of its product, he cannot lawfully acquire title to the sewing machines of the plaintiff and cannot obtain possession thereof without corrupting some of the plaintiff’s agents. The defendant insists that this manner and method adopted by the plaintiff for the sale and distribution of its product is monopolistic in nature and unlawful and constitutes a violation of the federal as well as the state anti-trust statutes, and that a court of equity should not entertain this action nor permit the discovery desired.
It is well settled that one engaged in private business may freely exercise his own independent discretion as to parties with whom he will deal. Federal Trade Comm. v. Raymond Bros.-Clark Co. 263 U. S. 565 (44 Sup. Ct. 162) and cases cited on p. 573; note, 7 A. L. R. 449. In the absence, of any intent to create or maintain a monopoly, the Sherman Act does not prevent a manufacturer engaged in a private business from announcing in advance the prices at which his goods may be resold and from refusing to deal with wholesalers and retailers who do not conform to such prices. U. S. v. Colgate & Co. 250 U. S. 300, 39 Sup. Ct. 465. A fortiori, a manufacturer may dispose of his products direct *536to the consumer through his duly constituted agents at prices and upon terms fixed by the manufacturer, especially if there be np intent or purpose to create or maintain a monopoly. We discover nothing about plaintiff’s method of sale and distribution rendering plaintiff the defenseless prey of piracy or depriving it of the protection of a court of law or equity.
. It is apparent that the defendant has no way of acquiring title to the new sewing machines of the plaintiff except by direct sale from the plaintiff or from its agents, and that if he acquires said machines by, from, or through the agents of the plaintiff at a price which enables him to make resale thereof at a profit to himself, he does so by corrupting plaintiff’s agents and by inducing them to be faithless to the plaintiff in the discharge of their trust. This court holds that' one who; maliciously induces another to breach a contract with a third person is liable to’such third person for the damages resulting from such breach. Northern Wis. Co-op. Tobacco Pool v. Bekkedal, 182 Wis. 571 (197 N. W. 936), and cases cited at p. 581. With far greater reason must it be held that one who induces, an agent to betray the trust reposed in him by his principal must respond in damages which the principal sustains thereby.
The inference is very strong that the defendant is enabled to procure the new sewing machines of plaintiff and maintain and carry on his business because of the faithless conduct of some of plaintiff’s agents, which faithless conduct is encouraged or induced by the defendant, resulting in an actionable wrong to the plaintiff for which it is entitled to damages as well as the other relief of an equitable nature which'it seeks in this action.
Sec. 4096, Stats., has been declared by this court to be a remedial and highly beneficial statute and one.liberally to be construed. It is not necessary that the affidavit for discovery state facts sufficient to constitute a cause of' action, nor is it necessary that the plaintiff should know that a cause *537of action exists. Sullivan v. Ashland L., P. & St. R. Co. 152 Wis. 574 (140 N. W. 316), and cases cited at p. 578. The counter-affidavit of the defendant upon which his motion to suppress the examination was based is not sufficient to defeat the examination which is based upon an affidavit made by the plaintiff in compliance with the statute. Sullivan v. Ashland L., P. & St. R. Co. 152 Wis. 574, 140 N. W. 316; American F. P. Co. v. American M. Co. 151 Wis. 385, 138 N. W. 1123; Ellinger v. Equitable L. Assur. Soc. 138 Wis. 390, 120 N. W. 235. The court upon such a motion cannot try out the question of whether a cause of action exists between the parties. If the affidavit of the plaintiff complies with the statute and does not on its face negative the existence of a cause of action, discovery cannot be denied or suppressed. We hold, as did the circuit court, that the order of the court commissioner was proper, and the order appealed from should be affirmed.
By the Court. — Order affirmed.